—Judgment, Supreme Court, New York County (Richard Andrias, J., on summary denial of motion for Mapp hearing; Charles Tejada, J., at jury trial and sentence), rendered July 8, 1993, convicting defendant of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
Since defendant’s motion papers did not set forth sufficient “ ‘sworn allegations of fact’ ” to support his claim that the weapon was recovered as a result of an illegal seizure of his person, and defendant declined the opportunity offered by the motion court, to cure this defect, denial of the motion without a hearing was appropriate (People v Mendoza, 82 NY2d 415, 421; CPL 710.60 [3] [b]). Concur — Sullivan, J. P., Rosenberger, Nardelli and Rubin, JJ.